DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This application is a national stage entry under 35 U.S.C. §371 of International Application No. PCT/US2018/058946 filed 11/2/2018.
Acknowledgment is made of provisional application No. 62/580,474, filed on Nov.
2, 2017.
Claims 1-3, 6-7, 9-10, 12-23, 28 are pending. 


Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6-7, 9-10, 13, 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshihara et al. (US 2002/0061968) in view of Nishiyama et al. (WO 2012164925, cited in IDS filed 4/24/2020).
A machine translation of Nishiyama is provided with this office action. All citations are to the machine translation. 
	Regarding claim 1: Yoshihara is directed to an adhesive/sealant material for induction heating comprising:
one or more polymers including an ethylene copolymer ([0019] Yoshida) and
a metallic filler in an amount of 30-80% by weight ([0015] Yoshida). 
Yoshida doesn’t mention the metal filler is a dendritic shape. 
Nishiyama is directed to a electroconductive adhesive comprising a heat curable resin and dendritic metallic filler. The metallic filler includes shapes including flame, spherical, needle, and dendritic ([0033] Nishiyama). One skilled in the art would have been motivated to have selected a metal filler that is dendritic in shape since the Nishiyama specifies metal filler shapes used in the art including dendritic from a short list of options. Further, case law has established that it is prima facie obvious to Obvious To Try" – Choosing From a Finite Number of Identified, Predictable Solutions, With a Reasonable Expectation of Success. See MPEP 2143, rationale (E). In the present case, when one of ordinary skill in the art tasked with selecting a certain metal filler shape is presented with a finite number of identified predictable filler shapes, and hence a prima facia case of obviousness is provided by Nishiyama. Therefore, it would have been obvious to one skilled in the art at the time the invention was filed to have selected a metal filler that is dendritic in shape.
Regarding claim 2: The metallic filler is preferably iron ([0015] Yoshihara). 
Regarding claim 3: The amount of metallic filler is greater than 40% by weight of the adhesive/sealant material ([0015]). 
Regarding claims 6-7: Yoshihara doesn't specifically recite a cure time. However, the composition produced in Yoshida is substantially identical to the composition produced in the instant invention.  
Case law holds that the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). MPEP 2112.01(I). 
Hence, Yoshida in view of Nishiyama suggests a composition having a cure time within the scope of the claims. Since PTO cannot conduct experiments the proof of burden is shifted to the applicants to establish an unobviousness difference, see In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977). See MPEP § 2112.01.
If it is the applicant’s position that this would not be the case: (1) evidence would need to be provided to support the applicant's position; and (2) it would be the Office's position that the application contains inadequate disclosure, since one skilled in the art would not understand how to obtain the claimed properties with only the claimed reactants, claimed amounts, and substantially similar process of making.
Regarding claim 9: The metallic particle have a preferable d50 value of 5-25 um and a d90 value of 1.5 -5 times d50 value, and is therefore includes values of 7.5 – 125 µm. While a d70 value is not specifically, mentioned it can be determined includes values of less than 20 µm, and therefore at least overlaps the claimed range. A prima facie case of obviousness typically exists when the ranges of a claimed composition overlap the ranges disclosed in the prior art. In re Peterson, 315 F.3d 1325, 1329 (Fed. Cir. 2003). 
Regarding claim 10: The metallic particle have a preferable d50 value of 5-25 um and a d90 value of 1.5 -5 times d50 value, and is therefore includes values of 7.5 – 125 µm. While a d70 value is not specifically, mentioned it can be determined includes values of less than 15 µm, and therefore at least overlaps the claimed range. A prima facie case of obviousness typically exists when the ranges of a claimed composition overlap the ranges disclosed in the prior art. In re Peterson, 315 F.3d 1325, 1329 (Fed. Cir. 2003).
Regarding claim 13: The adhesive sealant includes a polyethylene copolymer including vinyl acetate ([0019]). 
Regarding claim 19: The metallic filler is added in an amount of preferably 50-75% by weight ([0015]). Given the density of iron metallic filler and polyethylene copolymers is approximately the same in Yoshihara, it is reasonable to conclude the metallic filler includes about 10% to about 15% by volume. 
When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).
Regarding claim 20: The metallic filler in an amount of 30-80% by weight ([0015] Yoshida). It follows the amount of ethylene copolymer includes an amount of 20% by weight or less of the adhesive/sealant when additional components are included beyond the metallic filler and polymer. Given that such a composition is within the scope of Yoshihara and the present claims, it is evident the amounts at least overlap.  
A prima facie case of obviousness typically exists when the ranges of a claimed composition overlap the ranges disclosed in the prior art. In re Peterson, 315 F.3d 1325, 1329 (Fed. Cir. 2003).



Claim(s) 12 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshihara as applied to claim 1 above, and further in view of Xiang et al. (US 2019/0292418). 
Regarding claim 12: A polyethylene butyl acrylate copolymer is not specifically mentioned. 
Xiang is directed to a conductive adhesive comprising a polyethylene butyl acrylate copolymer as well as EVA and other ethylene acrylate copolymers ([0037] Xiang). 
At the time of filing, a person of ordinary skill in the art would have found it obvious to substitute the polyethylene copolymers as taught by Yoshihara for polyethylene butyl acrylate as taught by Xiang, and would have been motivated to do so because they are art recognized equivalents used for the same purpose of polyethylene copolymers in adhesive compositions and one of ordinary skill in the art would have a reasonable expectation of success in substituting one for the other. MPEP 2144.06(II).
The metallic filler in an amount of 30-80% by weight ([0015] Yoshida). It follows the amount of ethylene copolymer includes an amount of 20% by weight or less of the adhesive/sealant when additional components are included beyond the metallic filler and polymer. Given that such a composition is within the scope of Yoshihara and the present claims, it is evident the amounts at least overlap.  
A prima facie case of obviousness typically exists when the ranges of a claimed composition overlap the ranges disclosed in the prior art. In re Peterson, 315 F.3d 1325, 1329 (Fed. Cir. 2003).
	Regarding claim 15: Yoshihara doesn’t mention a peroxide curing agent. 
Xiang is directed to a conductive adhesive comprising a polyethylene butyl acrylate copolymer as well as EVA and other ethylene acrylate copolymers ([0037] Xiang). 
	The composition comprises a peroxide curing agent in an amount of 0.1-5 wt% ([0053] Xiang). One skilled in the art would have been motivated to have included a curing agent of Xiang since peroxide curing agents are commonly used to cure peroxide curable resins such as polyethylene butyl acrylate, as demonstrated by Xiang. Therefore, it would have been obvious to one skilled in the art at the time the invention was filed to have included a peroxide curing agent in an amount of 0.1-5 wt% in the composition of Yoshihara. 
	Regarding claim 16: Suitable peroxides include benzoyl peroxide (equivalent to dibenzoyl peroxide) ([0052] Xiang). The peroxide curing agent in an amount of 0.1-5 wt% ([0053] Xiang).
A prima facie case of obviousness typically exists when the ranges of a claimed composition overlap the ranges disclosed in the prior art. In re Peterson, 315 F.3d 1325, 1329 (Fed. Cir. 2003). In the present case, it is clear 0.1-0.5 wt% is within the scope of Xiang, and therefore it would have been obvious to have selected an amount within the scope of claim 16.
Regarding claim 21: The metallic filler in an amount of 30-80% by weight ([0015] Yoshida). It follows the amount of ethylene copolymer includes an amount of 20% by weight or less of the adhesive/sealant when additional components are included beyond the metallic filler and polymer. Given that such a composition is within the scope of Yoshihara and the present claims, it is evident the amounts at least overlap.  
A prima facie case of obviousness typically exists when the ranges of a claimed composition overlap the ranges disclosed in the prior art. In re Peterson, 315 F.3d 1325, 1329 (Fed. Cir. 2003).
Regarding claim 22: The metallic filler in an amount of 30-80% by weight ([0015] Yoshida). It follows the amount of ethylene copolymer includes an amount of 15% by weight or less of the adhesive/sealant when additional components are included beyond the metallic filler and polymer. Given that such a composition is within the scope of Yoshihara and the present claims, it is evident the amounts at least overlap.  
A prima facie case of obviousness typically exists when the ranges of a claimed composition overlap the ranges disclosed in the prior art. In re Peterson, 315 F.3d 1325, 1329 (Fed. Cir. 2003).


Claim 14 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshihara as applied to claim 1 above, and further in view of Krabbenborg et al. (US 2004/0260012).
Regarding claim 14: Yoshihara doesn’t mention a tackifying resin. 
Krabbenborg is directed to an adhesive composition comprising an ethylene acrylic copolymer and a hydrocarbon tackifying resin. One skilled in the art would have been motivated to have included a tackifying resin in the composition of Yoshihara to impart tackiness to the surface to which it is applied ([0027] Krabbenborg). Therefore, it would have been obvious to one skilled in the art at the time the invention was filed to have included a tackifying resin in the composition of Yoshihara. 


Claims 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshihara as applied to claim 1 above, and further in view of Hartmann-Thompson et al. (US 2019/0338142). 
	Regarding claim 17: Yoshihara doesn’t mention the adhesive/sealant includes pentaerythritol. 
	Hartmann-Thompson is directed to a curable coating composition comprising a curable methacrylate polymer, metal particles, and a crosslinking agent including commercially available dipentaerythritol pentaacrylate ([0125] Hartmann-Thompson). One skilled in the art would have been motivated to have included a dipentaerythritol pentaacrylate crosslinking agent in the composition of Yoshihara for improved flexibility of the cured composition ([0062] Hartmann-Thompson). Therefore, it would have been obvious to one skilled in the art at the time the invention was filed to have included a commercially available dipentaerythritol pentaacrylate crosslinking agent in the composition of Yoshida. 
Regarding claim 18: The crosslinking agent is used in an amount of 2-25 wt% ([0123] Hartmann-Thompson). However, claim 18 does not recite a basis for the amount, e.g. based on 100 parts of the ethylene copolymer, or based on the total weight of the composition. Therefore, broadly interpreted, a composition comprising 2 wt% of a crosslinking agent based on 100 parts of a polyethylene copolymer, wherein the total composition is 1000 parts by weight results in a composition comprising 0.2 wt% of a crosslinking agent. Hence, broadly interpreted, claim 18 encompasses a large range of dipentaerythritol pentaacrylate including the amounts taught in Hartmann-Thompson.


Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Yoshihara as applied to claim 1 above, and further in view of Meistermann et al. (WO 2016/079288). 
	Regarding claim 23: Meistermann is directed to an adhesive composition comprising an ethylene acrylate copolymers including ethylene butyl acrylate copolymers and a reactive elastomeric terpolymer is used in an amount of 1-10 wt% ([0036] Meistermann). One skilled in the art would have been motivated to have included a reactive elastomeric terpolymer in the composition of Yoshida for use in applications that require melting prior to a heat activation temperature and can be supplied as a hot melt applicator (abstract Meistermann). Therefore, it would have been obvious to one skilled in the art at the time the invention was filed to have included and a reactive elastomeric terpolymer is used in an amount of 1-10 wt% in the composition of Yoshida. 


Claim(s) 28 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshihara as applied to claim 19 above, and further in view of Hartmann Thompson et al. (US 2019/0338142). 
	Regarding claim 28: Yoshihara doesn’t mention about 0.5 to about 3% zinc oxide. 
	Hartmann Thompson is directed to an adhesive composition comprising copolymers including polyethylene acrylate copolymer ([0093] Hartmann Thompson), that can comprise a fillers of zinc oxide. One skilled in the art would have been motivated to have included a zinc oxide filler in Yoshihara since it is commonly used as a filler in adhesive compositions, as demonstrated by Hartmann Thompson. Therefore, it would have been obvious to one skilled in the art at the time the invention was filed to have included zinc oxide including about 0.5 to about 3% by weight in the composition of Yoshida. 


Contact Information


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT T BUTCHER whose telephone number is (571)270-3514. The examiner can normally be reached Telework M-F 6:30-3 Pacific Time Zone.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasudevan Jagannathan can be reached on 571-272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT T BUTCHER/Primary Examiner, Art Unit 1764